Case 20-41308      Doc 373     Filed 04/24/20 Entered 04/24/20 14:50:47           Main Document
                                          Pg 1 of 10


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.



                                 CERTIFICATE OF SERVICE

         I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
 the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 23, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Declaration and Disclosure Statement of Robert M. Sellards on Behalf of Bailes Craig Yon
         & Sellards, PLLC [Docket No. 368]


 Dated: April 24, 2020
                                                             /s/ Asir U. Ashraf
                                                             Asir U. Ashraf
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 24, 2020, by Asir U. Ashraf proved to
 me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                  SRF 41657
Case 20-41308   Doc 373   Filed 04/24/20 Entered 04/24/20 14:50:47   Main Document
                                     Pg 2 of 10


                                    Exhibit A
                                                   Case 20-41308            Doc 373            Filed 04/24/20 Entered 04/24/20 14:50:47                                          Main Document
                                                                                                             Pg 3 of 10
                                                                                                      Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below



                                    DESCRIPTION                                      NAME                                            ADDRESS                                          EMAIL              METHOD OF SERVICE
                                                                                                             Attn: J. Talbot Sant, Jr.
                                                                                                             1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors              Affinity Law Group, LLC                    St. Louis MO 63131                                      tsant@affinitylawgrp.com            Email
                                                                                                             Attn: Ira Dizengoff and Brad Kahn
                                                                                                             1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                            Akin Gump Strauss Hauer & Feld LLP         New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                             Attn: Ira Dizengoff and Brad Kahn
                                                                                                             1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                                        Akin Gump Strauss Hauer & Feld LLP         New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                             Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                             Redmond                                                 rengel@atllp.com
                                                                                                             7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                  Armstrong Teasdale LLP                     St. Louis MO 63105                                      kredmond@atllp.com                  Email
                                                                                                             Attn: Brian A. Glasser
                                                                                                             209 Capitol Street
Counsel to Reserves                                               Bailey & Glasser LLP                       Charleston WV 25301                                                                         First Class Mail
                                                                                                             Attn: Richard Twardowski
                                                                                                             11191 Illinois Route 185
Top 20 Unsecured Creditor                                         Bankdirect Capital Finance                 Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com   Email
                                                                                                             Attn: Marleen Benson
                                                                                                             801 E. Main Street
Bradford Supply Company                                           Bradford Supply Company                    Robinson IL 62454                                                                           First Class Mail

                                                                                                             Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                             Union Trust Building
Counsel to the Facilities Agent (Huntington) and The Huntington                                              501 Grant Street, Suite 200                             christopher.schueller@bipc.com
National Bank                                                     Buchanan Ingersoll & Rooney PC             Pittsburgh PA 15219-4413                                timothy.palmer@bipc.com             Email

                                                                                                             Attn: Spencer P. Desai, Esq., Robert E. Eggmann, Esq.
                                                                                                             120 South Central Avenue, Ste. 1800                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                                      Carmody MacDonald P.C.                     St. Louis MO 63105                                      ree@carmodymacdonald.com            Email
                                                                                                             Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                             Esq.
                                                                                                             120 South Central Avenue
                                                                                                             Ste. 1800                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                   Carmody MacDonald P.C.                     St. Louis MO 63105                                      cjl@carmodymacdonald.com            Email
                                                                                                             Attn: Jeffrey C. Wisler, Kelly M. Conlan
                                                                                                             1201 North Market Street, 20th Floor                    jwisler@connollygallagher.com
Counsel to Residco                                                Connolly Gallagher LLP                     Wilmington DE 19801                                     kconlan@connollygallagher.com       Email
                                                                                                             Attn: Cullen D. Speckhart
                                                                                                             1299 Pennsylvania Ave., NW, Suite 700
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company    Cooley LLP                                 Washington DC 20004-2400                                cspeckhart@cooley.com               Email
                                                                                                             Attn: Jodie Fowler
                                                                                                             PO Box 28330
Core & Main LP                                                    Core & Main LP                             St. Louis MO 63146                                      jodie.fowler@coreandmain.com        Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                 Page 1 of 8
                                                   Case 20-41308               Doc 373              Filed 04/24/20 Entered 04/24/20 14:50:47                          Main Document
                                                                                                                  Pg 4 of 10
                                                                                                           Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below



                                    DESCRIPTION                                         NAME                                                ADDRESS                         EMAIL             METHOD OF SERVICE
                                                                                                                     Attn: Ronald Hewitt
                                                                                                                     The New York Times Building
                                                                                                                     620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                       Covington & Burling LLP                          New York NY 10018-1405               rhewitt@cov.com                     Email
                                                                                                                     Attn: Steve McCullick
                                                                                                                     9150 96th Avenue
Top 20 Unsecured Creditor                                           Dewind One Pass Trenching LLC                    Zeeland MI 49464                     steve@dewindonepass.com             Email
                                                                                                                     Attn: Nick Johnson
                                                                                                                     P.O Box 403943
Top 20 Unsecured Creditor                                           Fabick Mining Inc                                Atlanta GA 30384-3943                nicholas.johnson@fabickmining.com   Email
                                                                                                                     Attn: Shawn Collins, Joe Baker
                                                                    Flanders Electric Motor Service of Illinois,     PO Box 1106
Top 20 Unsecured Creditor                                           Inc                                              Marion IL 62959                      scollins@flandersinc.com            Email
                                                                                                                     Attn: Steve Williams, Jason Murphy
                                                                                                                     P.O Box 952121                       Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                           Fuchs Lubricants Co                              St Louis MO 63195-2121               Jason.Murphy@fuchs.com              Email
                                                                                                                     Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                    2227 South State Route 157
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.              Edwardsville IL 62025                jkunin@ghalaw.com                   Email
                                                                                                                     Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                    P.O. Box 959
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.              Edwardsville IL 62025                jkunin@ghalaw.com                   Email
                                                                                                                     Attn: John Richards
                                                                                                                     P.O Box 71735
Top 20 Unsecured Creditor                                           Heritage Cooperative Inc                         Chicago IL 60694-1735                jrichards@heritagecooperative.com   Email
                                                                                                                     Attn: Patrick D. Cloud
                                                                                                                     105 W. Vandalia, Suite 100           edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.             Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                                                     Attn: Patrick D. Cloud
                                                                                                                     P.O. Box 467                         edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.             Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                                                     Centralized Insolvency Operation
                                                                                                                     2970 Market Street
                                                                                                                     Mail Stop 5 Q30 133
Internal Revenue Service                                            Internal Revenue Service                         Philadelphia PA 19104-5016                                               First Class Mail
                                                                                                                     Centralized Insolvency Operation
                                                                                                                     Insolvency 5334 STL
                                                                                                                     P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                         Philadelphia PA 19101-7346                                               First Class Mail
                                                                                                                     Attn: Jeff Hurt
                                                                                                                     29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                           International Belt Sales LLC                     Pepper Pike OH 44122                 JEFFREYCHURT@aol.com                Email
                                                                                                                     Attn: William Baker
                                                                                                                     P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply                  Evansville IN 47724                  wbaker@irwincar.com                 Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                          Page 2 of 8
                                                  Case 20-41308           Doc 373            Filed 04/24/20 Entered 04/24/20 14:50:47                                  Main Document
                                                                                                           Pg 5 of 10
                                                                                                    Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below



                                    DESCRIPTION                                       NAME                                         ADDRESS                                  EMAIL                METHOD OF SERVICE
                                                                                                            Attn: Jay Bazemore
                                                                                                            P.O Box 465
Top 20 Unsecured Creditor                                      Jabo Supply Corporation                      West Frankfort IL 62896                        jbazemore@jabosupply.com              Email
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                                      Jennchem Mid-West                            Charlotte NC 28260-3800                        tcalandra@jennmar.com                 Email
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                                      Jennmar of West Kentucky Inc.                Charlotte NC 28260-3800                        tcalandra@jennmar.com                 Email
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 405655
Top 20 Unsecured Creditor                                      Jennmar Services                             Atlanta GA 30384-5655                          tcalandra@jennmar.com                 Email
                                                                                                            Attn: Nick Johnson
                                                                                                            364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                  Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                                            Attn: Nick Johnson
                                                                                                            PO Box 369
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                  Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                                            Attn: Barry Klinckhardt, General Counsel and
                                                                                                            Corporate Secretary
                                                               John Fabick Tractor Company/Fabick           One Fabick Drive
Member of Official Unsecured Creditors' Committee              Mining, Inc.                                 Fenton MO 63026                                                                      First Class Mail
                                                                                                            Attn: Dan Spears
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc                     St Louis MO 63150-4794                         dan.spears@mining.komatsu             Email
                                                                                                            Attn: Dan Spears
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC             St. Louis MO 63150-4794                        dan.spears@mining.komatsu             Email
                                                                                                            Attn: Daniel I. Waxman
                                                                                                            340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                          Lexington KY 40508                             diw@kewafinancial.com                 Email
                                                                                                            Attn: Nicole L. Greenblatt
                                                                                                            601 Lexington Avenue
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                         New York NY 10022                                                                    First Class Mail
                                                                                                            Attn: Wendi Alper-Pressman
                                                                                                            Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                7701 Forsyth Boulevard, Suite 500              wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                              Clayton MO 63105                               wendi.alper-pressman@lathropgpm.com   Email
                                                                                                            Attn: Larry E. Parres
                                                                                                            600 Washington Ave
                                                                                                            Suite 2500
Counsel to Core & Main LP                                      Lewis Rice LLC                               St. Louis MO 63101                             lparres@lewisrice.com                 Email
                                                                                                            Attn: General Counsel
                                                                                                            48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation                  New York NY 10043                                                                    First Class Mail




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                Page 3 of 8
                                                    Case 20-41308                    Doc 373             Filed 04/24/20 Entered 04/24/20 14:50:47                                          Main Document
                                                                                                                       Pg 6 of 10
                                                                                                                Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below



                                    DESCRIPTION                                               NAME                                             ADDRESS                                          EMAIL           METHOD OF SERVICE
                                                                                                                        Attn: Dave Mayo, Todd Thompson
                                                                                                                        P.O Box 28330                                         david.mayo@mayowv.com
Top 20 Unsecured Creditor                                                  Mayo Manufacturing Co Inc                    St. Louis MO 63146                                    todd.thompson@mayowv.com          Email
                                                                                                                        Attn: Dennis F. Dunne and Parker Milender
                                                                                                                        55 Hudson Yards                                       ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                                      Milbank LLP                                  New York NY 10001                                     pmilender@milbank.com             Email
                                                                                                                        Attn: Bob Purvis
                                                                                                                        2853 Ken Gray Blvd.
                                                                                                                        Suite 4
Top 20 Unsecured Creditor                                                  Mine Supply Company                          West Frankfort IL 62896                               bob.purvis@purvisindustries.com   Email
                                                                                                                        Attn: John Whiteman
                                                                           Missouri Department of Revenue,              P.O. Box 475
Missouri Department of Revenue                                             Bankruptcy Unit                              Jefferson City MO 65105-0475                          edmoecf@dor.mo.gov                Email
                                                                                                                        Attn: Patrick D. Cloud
                                                                                                                        P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust            Atlanta GA 30374-2784                                 pcloud@heylroyster.com            Email
                                                                                                                        Attn: President or General Counsel
                                                                                                                        5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.               Huntington WV 25705                                                                     First Class Mail
                                                                                                                        Attn: Greg Wooten
                                                                                                                        372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                Herrin IL 62948                                       gwooten@wpplp.com                 Email
                                                                                                                        Attn: Christopher M. Foy
                                                                                                                        500 South Second Street                               CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General      Springfield IL 62701                                  RLS@atg.state.il.us               Email
                                                                                                                        Attn: US Trustee
                                                                                                                        111 S. 10th Street
                                                                                                                        Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee          St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov           Email
                                                                                                                        Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                        200 Park Avenue                                       pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                            New York NY 10166                                     irenagoldstein@paulhastings.com   Email
                                                                                                                        Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                        Lovett                                                pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison     1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                          New York NY 10019                                     slovett@paulweiss.com             Email
                                                                                                                        Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and Joy Global                Pietragallo Gordon Alfano Bosisk & Raspanti, 7 West State Street, Suite 100
Conveyors Inc.                                                             LLP                                          Sharon PA 16146                                       rjp@pietragallo.com               Email
                                                                                                                        Attn: Peter Freissle                                  p.freissle@polydeck.com
                                                                                                                        P.O Box 827                                           c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                  Pound VA 24279                                        r.kuehl@polydeck.com              Email
                                                                                                                        Attn: Ronald Kuehl, II, Executive Vice-President      p.freissle@polydeck.com
                                                                                                                        1790 Dewberry Road                                    c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                          Polydeck Screen Corporation                  Spartanburg SC 29307                                  r.kuehl@polydeck.com              Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                             Page 4 of 8
                                                    Case 20-41308                   Doc 373           Filed 04/24/20 Entered 04/24/20 14:50:47                           Main Document
                                                                                                                    Pg 7 of 10
                                                                                                             Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below



                                    DESCRIPTION                                              NAME                                           ADDRESS                           EMAIL         METHOD OF SERVICE
                                                                                                                     Attn: Pat Popicg
                                                                                                                     46226 National Road
Top 20 Unsecured Creditor                                                 R M Wilson Co Inc                          St Clairsville OH 43950                 ppopicg@rmwilson.com           Email
Counsel to Wilmington Trust, National Association, as                                                                Attn: Kurt F. Gwynne, Jason D. Angelo
indenture trustee for the holders of 11.50% Senior Secured Notes due                                                 1201 North Market Street, Suite 1500    kgwynne@reedsmith.com
2023                                                                      Reed Smith LLP                             Wilmington DE 19801                     jangelo@reedsmith.com          Email
                                                                                                                     Attn: Rusty K. Reinoehl
                                                                                                                     P.O. Box 698
Counsel to Bradford Supply Company                                        Reinoehl Kehlenbrink, LLC                  Robinson IL 62454                       rusty@rklegalgroup.com         Email
                                                                                                                     Attn: Deborah Edwards
                                                                                                                     70 W Madison
                                                                                                                     Suite 2200
Residco                                                                   Residco                                    Chicago IL 60602                        edwards@residco.com            Email
                                                                                                                     Attn: Bill Lawrence
                                                                                                                     610 Sneed Road
Top 20 Unsecured Creditor                                                 Rggs Land & Minerals                       Carbondale IL 62902                     blawrence@sginterests.com      Email
                                                                                                                     Attn: Patricia I. Chen
                                                                                                                     Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                  Ropes & Gray                               Boston MA 02199-3600                    patricia.chen@ropesgray.com    Email
                                                                                                                     Attn: Secretary of the Treasury
                                                                                                                     100 F Street, NE
Securities and Exchange Commission - Headquarters                         Securities & Exchange Commission           Washington DC 20549                     secbankruptcy@sec.gov          Email
                                                                                                                     Attn: Bankruptcy Department
                                                                                                                     175 W. Jackson Boulevard
                                                                          Securities & Exchange Commission - Chicago Suite 900                               secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                         Office                                     Chicago IL 60604                        bankruptcynoticeschr@sec.gov   Email
                                                                                                                     Attn: Jolene M. Wise
                                                                                                                     175 W. Jackson Boulevard
Counsel to United States Securities & Exchange Commission - Chicago       Securities & Exchange Commission - Chicago Suite 1450
Office                                                                    Office                                     Chicago IL 60604                        wisej@sec.gov                  Email

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                       Attn: Steven M. Wallace
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                6 Ginger Creek Village Drive
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                     Glen Carbon IL 62034                   steve@silverlakelaw.com        Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                          Page 5 of 8
                                                   Case 20-41308                    Doc 373              Filed 04/24/20 Entered 04/24/20 14:50:47                                            Main Document
                                                                                                                       Pg 8 of 10
                                                                                                                Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below



                                    DESCRIPTION                                              NAME                                              ADDRESS                                            EMAIL            METHOD OF SERVICE

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                          Attn: Thomas DeVore
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                   118 N. Second Street
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                        Greenville IL 62246                                     tom@silverlakelaw.com             Email
                                                                                                                         Attn: Christopher J. Gannon
                                                                                                                         P.O Box 890889
Top 20 Unsecured Creditor                                                 Snf Mining Inc                                 Charlotte NC 28289-0889                                 cgannon@snfhc.com                 Email
                                                                                                                         Attn: John Spoor
                                                                                                                         P.O Box 603800
Top 20 Unsecured Creditor                                                 State Electric Supply Co                       Charlotte NC 28260-3800                                 john.spoor@stateelectric.com      Email
                                                                                                                         Attn: Bankruptcy Department
                                                                                                                         100 West Randolph Street
Attorney General for the State of Illinois                                State of Illinois Attorney General             Chicago IL 60601                                        webmaster@atg.state.il.us         Email
                                                                                                                         Attn: Bankruptcy Department
                                                                                                                         Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                                State of Missouri Attorney General             Jefferson City MO 65102                                 attorney.general@ago.mo.gov       Email
                                                                                                                         Attn: Bankruptcy Department
                                                                                                                         30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                    State of Ohio Attorney General                 Columbus OH 43215                                                                         First Class Mail
                                                                                                                         Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                         Andreas D. Milliaressis
                                                                                                                         485 Madison Avenue                                      nfk@stevenslee.com
                                                                                                                         20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                               Stevens & Lee, P.C.                            New York NY 10022                                       adm@stevenslee.com                Email
                                                                                                                         Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                         L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                                                         One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                    Sullivan & Worcester LLP                       Boston MA 02109                                         etodd@sullivanlaw.com             Email
                                                                                                                         Attn: Fredrik Knutsen
                                                                                                                         150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                                 T. Parker Host                                 Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com   Email
                                                                                                                         Attn: Mark V. Bossi
                                                                                                                         One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                        Thompson Coburn LLP                            St. Louis MO 63101                                      mbossi@thompsoncoburn.com         Email
                                                                                                                         Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                                         1100 L Street, NW
                                                                                                                         Room 7020
Counsel to the the United States of America                               U.S. Department of Justice, Civil Division     Washington DC 20005                                     dominique.sinesi@usdoj.gov        Email
                                                                                                                         Attn: Henry Looney
                                                                                                                         P.O Box 71206
Top 20 Unsecured Creditor                                                 United Central Industrial Supply               Chicago IL 60694-1206                                   Henry.Looney@unitedcentral.net    Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                              Page 6 of 8
                                                    Case 20-41308                Doc 373             Filed 04/24/20 Entered 04/24/20 14:50:47                                       Main Document
                                                                                                                   Pg 9 of 10
                                                                                                            Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below



                                    DESCRIPTION                                            NAME                                              ADDRESS                                     EMAIL                  METHOD OF SERVICE
                                                                                                                      Attn: Henry E. Looney, President
                                                                                                                      1241 Volunteer Parkway
                                                                       United Central Industrial Supply Company,      Suite 1000
Member of Official Unsecured Creditors' Committee                      LLC                                            Bristol TN 37620                                  Henry.Looney@unitedcentral.net          Email
                                                                                                                      Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                      Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the        111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                   St. Louis MO 63102                                                                        First Class Mail
                                                                                                                      Attn: Brian Miles, Fredrik Knutsen
                                                                                                                      P. O. Box 301749                                  UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                        Dallas TX 75303-1749                              Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                      Attn: Michael L. Schein, Esq.
                                                                                                                      1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                         31st Floor
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                              New York NY 10019                                 mschein@vedderprice.com                 Email
                                                                                                                      Attn: David Wallace
                                                                                                                      P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC                 Chicago IL 60674-8932                             Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                      Attn: David Wallace
                                                                                                                      P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                         Chicago IL 60674-8932                             Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                      Attn: Christine R. Etheridge
                                                                                                                      c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                                       Wells Fargo Vendor Financial Services, LLC     Services
                                                                       fka GE Capital Information Technology          P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC                  Solutions                                      Macon GA 31208-3708                                                                       First Class Mail
                                                                                                                      Attn: Christopher A. Jones, David W. Gaffey
                                                                                                                      3190 Fairview Park Drive, Suite 800               cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP                Falls Church VA 22042-4558                        dgaffey@wtplaw.com                      Email
                                                                                                                      Attn: Michael J. Roeschenthaler
                                                                                                                      200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP                Pittsburgh PA 15222-1512                          mroeschenthaler@wtplaw.com              Email

                                                                                                                      Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                                      200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                          Suite 1600                                         jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC           Williams Mullen                                Richmond VA 23219                                  mmueller@williamsmullen.com            Email
                                                                                                                      Attn: Brandon Bonfig
                                                                                                                      50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                              Wilmington Trust National Assoc                Minneapolis MN 55402                               bbonfig@wilmingtontrust.com            Email

                                                                                                                      Attn: Steven Cimalore, Administrative Vice-President
                                                                       Wilmington Trust, National Association, as     1100 North Market Street
Member of Official Unsecured Creditors' Committee                      Trustee for the 11.5% Notes                    Wilmington DE 19890                                                                       First Class Mail
                                                                                                                      Attn: Greg Wooten
                                                                                                                      372 Park Lane
Top 20 Unsecured Creditor                                              Wpp LLC                                        Herrin IL 62948                                      gwooten@wpplp.com                    Email



    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                                           Page 7 of 8
                                                  Case 20-41308      Doc 373              Filed 04/24/20 Entered 04/24/20 14:50:47                   Main Document
                                                                                                       Pg 10 of 10
                                                                                                 Exhibit A
                                                                                               Master Service List
                                                                                            Served as set forth below



                                    DESCRIPTION                              NAME                                         ADDRESS                        EMAIL       METHOD OF SERVICE
                                                                                                      Attn: John P. Brice
                                                                                                      250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                 Wyatt, Tarrant & Combs, LLP               Lexington KY 40507-1746            jbrice@wyattfirm.com        Email




    In re: Foresight Energy LP, et al.
    Case No. 20-41308-659                                                                          Page 8 of 8
